Citation Nr: 1514497	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for status post right inguinal hernia repair.

2.  Entitlement to an initial compensable disability rating for surgical scars.   


 ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1959 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO continued the noncompensable rating for the Veteran's right inguinal hernia and granted service connection for surgical scar, secondary to the service-connected right inguinal hernia.  

In his February 2013 VA Form 9, the Veteran requested a Board hearing.  However, in October 2013, he submitted correspondence indicating that he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2014). 

The issue of service connection for abdominal wall abscess, secondary to right inguinal hernia, has been raised by the record in July 2011, July 2012, and February 2013 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  The Veteran's status post right inguinal hernia repair has not been shown to have been manifested by recurrence of an inguinal hernia, readily reducible, or well supported by truss or belt.  

2.  The Veteran's post hernia surgical scar is neither painful nor unstable.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of status post right inguinal hernia repair have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code (DC) 7338 (2014).

2. The criteria for a compensable rating for post-operative scars of the abdomen are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, DCs 7801 to 7805 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in October 2011.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, including private treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in November 2011.  That opinion described the Veteran's right inguinal hernia condition and the resulting scars, took into consideration the relevant history, and provided an adequate rationale for any conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Ratings

The Veteran underwent surgical repair of a right inguinal hernia during service in August 1970.  After discharge, the Veteran was awarded a noncompensable rating for a repaired right inguinal hernia in January 1972.  In July 2011, the Veteran requested an increased rating for service connected right inguinal hernia.  Another issue on appeal is the Veteran's claim of entitlement to a compensable initial rating for surgical scars from the Veteran's right inguinal hernia repair.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Inguinal Hernia

The Veteran's service-connected hernia disability is rated pursuant to DC 7338, which provides ratings for inguinal hernia.  A small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensable (0 percent) disabling.  An inguinal hernia that is not operated, but is remediable, is rated noncompensable (0 percent) disabling.  A postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, DC 7338.

VA afforded the Veteran an examination for his claim in November 2011.  In addition to reporting surgery on his inguinal hernia in the right side in 1970, the Veteran indicated that he had surgery for his inguinal hernia in 2010.  The Board notes that this surgery did not address a right inguinal hernia, but addressed an abscess in the Veteran's abdominal wall, a condition now referred to the RO for adjudication as secondary to his surgery in service.  Corroborating this fact is the examiner's report of two scars, one from the previous hernia repair and another from the incision and drainage surgery performed in July 2010.  Upon examination, the examiner found no inguinal hernia on the right or left sides.  There were no ventral or femoral hernias. 

There are no other records in the Veteran's claims file that address the Veteran's right inguinal hernia during the period on appeal.  

Based on the evidence, the Board finds that a compensable disability rating is not warranted.  The medical evidence during this time period shows the Veteran's subjective complaints of pain at the site of the pre-service right hernia repair, but no findings of a current right inguinal hernia on examination in November 2011.  Further, the complaints of pain the right abdominal wall were attributable to an abscess that is the subject of a separate claim for benefits that has been referred to the RO for development and adjudication.  The objective medical evidence fails to establish a post-operative recurrent inguinal hernia, readily reducible and well supported by a truss or belt (for a 10 percent rating) or a small or large postoperative recurrent hernia that was not well supported by a truss or readily reducible (for higher ratings).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for status post right inguinal hernia repair, and the claim must be denied.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hernia Surgical Scar

The evidence does show the Veteran has abdominal scars resulting from his hernia surgery. Scars are rated under DCs 7800-7805.  38 C.F.R. § 4.118.

DC 7800 contemplates scars of the head, face or neck and therefore does not apply in this case. 38 C.F.R. § 4.118.  DC 7801 contemplates scars that are deep and nonlinear.  A compensable rating is assigned for a deep scar that is an area of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage. Id.  DC 7802 contemplates scars that are superficial and nonlinear. A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches or greater.  A superficial scar is one not associated with underlying soft tissue damage. Id.  In this case, the Veteran's abdominal scars are not 144 square inches or greater, therefore a compensable rating is not available under this code.

DC 7804 contemplates scars that are unstable or painful.  One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-7804 under an appropriate diagnostic code. Id.

In the November 2011 examination, the examiner noted that the Veteran had two scars as a result of his right inguinal hernia repair.  Examination revealed that the resulting scars from the surgeries were not painful or unstable, and that the total area of the related scars was less than 39 square centimeters.  There were no other relevant findings.  The Veteran has not contended anywhere in the record that his scars are painful or unstable.  Indeed, the Veteran indicates on his February 2013 VA Form 9 that he "never ask[ed] for compensation for the scars."  Considering the foregoing, the Board finds that an increased rating for the Veteran's hernia scars is not warranted, as it is not shown to be either painful or unstable.  Further, the Veteran's scars do not meet any of the diagnostic criteria for the other DCs applicable to scars.  

Therefore, the Board finds that the preponderance of the evidence against the Veteran's claim for an initial compensable rating for scars, and the claim must be denied.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable rating for status post right inguinal hernia repair is denied.  

Entitlement to an initial compensable rating for hernia surgical scars is denied.  

____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


